This cause coming on to be heard upon the petition of the Appellant to strike from the record the written *Page 1750 
direction of the Appellees or to give to the Clerk of the Circuit Court specific directions in regard to making up of the transcript of the record herein and the matter having been argued by the respective parties and duly considered by the Court it is ordered by the Court that the said motion to strike the written directions of the Appellees be and the same is hereby granted, with leave to the Appellees to have incorporated in the transcript of the record in this cause, at their own expense, the papers and documents enumerated in such written directions of the Appellees.
TERRELL, C. J., and WHITFIELD, STRUM and BUFORD, J. J., concur.